79 F.3d 1156
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Donna SACKETT, Plaintiff-Appellant,v.RUSS BERRIE AND COMPANY, INC., Defendant-Appellee.
No. 95-1046.(D.C.No. 93-M-961)
United States Court of Appeals, Tenth Circuit.
March 13, 1996.

Before PORFILIO, ANDERSON, and TACHA, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After reviewing the briefs and the record and hearing the arguments of the parties, we concluded the district court did not commit error.   We therefore AFFIRM its judgment for the reasons stated in the order granting summary judgment.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of order and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10 Cir.  R. 36.3